— Appeal and cross appeal from an order of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered October 3, 2012. The order denied the motion of defendant Lynda Gotthart for summary judgment dismissing the complaint and all cross claims against her and denied the cross motion of plaintiff for summary judgment on the complaint.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on September 24, 2013,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Centra, J.E, Fahey, Garni, Sconiers and Valentino, JJ.